1 North Wall Quay
Dublin 1
Ireland


 
T +353 1 622 2000
F +353 1 622 2222


[citie.jpg]

        

EXHIBIT 10.18(e)


FROM:    Citibank Europe plc (the “Bank”)
TO:
Renaissance Reinsurance Ltd., DaVinci Reinsurance Ltd. and RenaissanceRe
Specialty Risks Ltd. (the “Original Companies”) and RenaissanceRe Specialty U.S.
Ltd., Renaissance Reinsurance of Europe, Platinum Underwriters Bermuda, Ltd. and
Renaissance Reinsurance U.S. Inc. (formerly Platinum Underwriters Reinsurance,
Inc.) (the “Additional Companies” and, together with the Original Companies, the
“Companies”)

DATE:    14th January, 2016
Ladies and Gentlemen,
The Facility Letter dated 17 September 2010 between (1) the Bank and (2) the
Companies regarding a committed letter of credit issuance facility in a maximum
aggregate amount of USD 300,000,000, as amended by Letter Amendment dated 14th
July 2011, 1st October, 2013, 23rd December 2014, 31st March 2015 and 30th
December 2015, and as may be further amended, varied, supplemented, novated or
assigned from time to time (the “Facility Letter”).
1.
We refer to the Facility Letter. Capitalised terms used in this letter shall
have the meanings given to them in the Facility Letter (including where defined
in the Facility Letter by reference to another document).

2.
The following amendments shall take effect on and from the date that the Bank
receives this letter duly executed by the Companies (“Effective Date”).

3.
The Bank and the Companies agree, for good and valuable consideration, the
receipt and legal sufficiency of which are hereby acknowledged, that as
effective from the date of this letter:

(i)
Clause 2.1 of the Facility Letter shall be amended and restated in its entirety
as follows:



“The Facility shall be in a maximum aggregate amount of USD 300,000,000 (or the
equivalent in the applicable currency) (the “Facility Limit”). The maximum
aggregate amount of letters of credit that may be issued on behalf of any one
Company shall be equal to the Facility Limit; provided however, that in no event
shall (i) the aggregate amount of letters of credit issued on behalf of Platinum
Underwriters Bermuda, Ltd. and Renaissance Reinsurance U.S. Inc. (formerly
Platinum Underwriters Reinsurance, Inc.) collectively exceed USD 25,000,000 (or
the equivalent in the applicable currency) and (ii) the maximum aggregate amount
of letters of credit that may be issued on behalf of all Companies collectively
exceed the Facility Limit.”








--------------------------------------------------------------------------------

1 North Wall Quay
Dublin 1
Ireland


 
T +353 1 622 2000
F +353 1 622 2222


[citie.jpg]

        

4.
Except as expressly amended by this letter, the Facility Letter remains
unmodified and in full force and effect. In the event of a conflict or
inconsistency between the terms of this letter and the terms of the Facility
letter, the terms of this letter shall prevail.

5.
The provisions contained in clause 6, Interest, and clause 7, Fees, in the
Facility Letter shall apply in relation to the amendments agreed pursuant to the
terms of this letter. Each party to this letter shall bear its own costs and
expenses in relation to the amendments agreed pursuant to the terms of this
letter.

6.
On the date of this letter and on the Effective Date, each Original Company, as
to itself, hereby confirms to the Bank that the representations and warranties
set forth in clause 8 of the Facility Letter are true.

7.
With effect from the Effective Date of this letter, the terms and conditions of
the Facility Letter shall be read and construed by reference to this letter and
all references to the Facility Letter shall be deemed to incorporate the
relevant amendments contained within this letter.

8.
This letter may be executed in counterparts, each of which shall be deemed to be
an original, and all such counterparts taken together shall constitute one and
the same agreement. This letter and any non-contractual obligations arising in
connection with it shall be governed by English law and the provisions of Clause
16 (Governing Law) of the Facility Letter shall be incorporated, with any
necessary changes, as if set out in full in this letter. No person shall have
any right to enforce any provision of this letter under the Contracts (Rights of
Third Parties) Act 1999.

9.
Please indicate your agreement to the foregoing by countersigning the attached
copy of this letter and returning the same to us.



[signature page follows]



2

--------------------------------------------------------------------------------

1 North Wall Quay
Dublin 1
Ireland


 
T +353 1 622 2000
F +353 1 622 2222


[citie.jpg]

        







For and of behalf of
Citibank Europe plc




/s/ Peadar Mac Canna    


Name: Peadar Mac Canna    


Title: Managing Director    





3

--------------------------------------------------------------------------------

1 North Wall Quay
Dublin 1
Ireland


 
T +353 1 622 2000
F +353 1 622 2222


[citie.jpg]

        

We agree to the terms set out in this letter.






For and of behalf of                     
Renaissance Reinsurance Ltd.                


/s/ Jeffrey D. Kelly                 
Name:     Jeffrey D. Kelly            
Title:    EVP            






For and of behalf of                     
DaVinci Reinsurance Ltd.                


/s/ Aditya Dutt                
Name:     Aditya Dutt        
Title:    President            






For and of behalf of                     
RenaissanceRe Specialty Risks Ltd.                    


/s/ Jeffrey D. Kelly             
Name:     Jeffrey D. Kelly                     
Title:    EVP            






For and of behalf of                     
RenaissanceRe Specialty U.S. Ltd.


/s/ Jeffrey D. Kelly         
Name:     Jeffrey D. Kelly                 
Title:    EVP        






For and of behalf of                     
Renaissance Reinsurance of Europe


/s/ Sean Brosnan                    
Name: Sean Brosnan             
Title:    Managing Director                    



4

--------------------------------------------------------------------------------

1 North Wall Quay
Dublin 1
Ireland


 
T +353 1 622 2000
F +353 1 622 2222


[citie.jpg]

        



For and of behalf of                     
Platinum Underwriters Bermuda, Ltd.


/s/ Ross A. Curtis                    
Name:     Ross A. Curtis             
Title:    President




For and of behalf of                     
Renaissance Reinsurance U.S. Inc.


/s/ James M. Conway                    
Name:     James M. Conway             
Title:    Senior Vice President









5